Title: To Thomas Jefferson from Abiel Holmes, 17 March 1823
From: Holmes, Abiel
To: Jefferson, Thomas


 Sir,
Cambridge (Mass.)
17 March 1823.
By the encouragement and aid you were pleased to give me in preparing the American Annals for publication, I am emboldened to ask your advice in reference to another edition, which I am preparing for the press. One of the English Reviews, while, with other foreign Journals, sufficiently honouring the works with its commendation, suggests, that it had better have begun with the English colonization, and restricted itself to Anglo-American history. It early appeared to me desirable, to have a thread to guide us through the entire history of this New World. It was the want of one for myself, that induced me to form chronological tables, commencing with the time of the discovery of America, and extending to our own times. These were afterwards filled out, and published as Chronological History—a method of historical writing of which you spoke in commendation, as practised in Euorpe. I have not found sufficient reason to alter the original plan; for it appears to me best adapted to satisfy those, who would wish to obtain some general knowledge of this Western Continent. We enter with more delight and interest, upon the adventures and settlements of our own nation, whom we have observed what had been previously done by other nations. On that prior history I was very concise; nor am I sure that it could be advantageously abridged.It has occurred to me, however, that, as every thing material in that portion of the work closes just at the time of Sir Walter Ralegh’s patent, it will be an improvement, to divide the volumes into books, or chapters, and to include all that pertains to Spanish America with the first book, or chapter. The second may embrace the years from the patent for Virginia to the settlement of Massachusetts; the third, to the conquest of New York by the English; the fourth, to the Revolution of William & Mary; the fifth, to the settlement of Georgia; the sixth, to the Peace of 1763; the seventh, to the Declaration of Independence; the eighth, to the adoption of the Federal Constitution; and the ninth, to the present time. This extension of the works, and an enlargement on many articles in the first edition, will require an additional volume; and the three volumes, if three books, or chapter, be assigned to each volume, will be proportionate to each other.My design is, to be more full and particular from 1765 to the American Revolution; and from 1783 to the present time; and to give a more distinct view of the causes, the principles, and the agents of our glorious Revolution, and of the characteristic features of our governments and institutions. On the last of these topics I shall avail myself of  the lucid exposition, presented in your Inaugural Address which, if only regarded, will, under Divine Providence, ensure the stability and prosperity of our united and happy Republic.From the Library of the late Professor Ebeling of Hamburg, and from other sources, I am enabled to make what I hope, will be useful additions to some articles in our early history; for the later periods I shall rely on official documents. I have in my possession the American State Papers; and shall also have recourse to the Journals of Congress, and the Laws of the United States.Might I be favoured, Sir, with your indication of other authorities for what pertains to the United States, or to any individual State, from the commencement of the Revolution, and with your judgment on my proposed attractions, I should gratefully acknowledge my additional obligation to you. Original communications, or papers not in our possession, relating to Virginia, desirous as I am to do justice to that ancient and highly respected State, I dare not wish. The lapse of nearly forty seven years since you penned the Declaration of Independence, and the recent notice of your infirmities in your letter to President Adams, admonish me to stop here. If I have already gone too far, your benevolence, I persuade myself, will pardon what proceeded from my respect to your character, and my desire to promote the cause of Truth, and the interests of our Country.Should the infirm hand, which signed our Magna Charta, be so far recovered, as to give your own signature to an answer, however short, I should feel myself greatly honoured and obliged by it, and preserve it as a valued and perpetual memorial. In any case, it is my intention to make a public acknowledgement of my great obligations to you for the loan of the Memories de l’Amerique—a very important work, which I should not otherwise have seen, from which I have made large extracts, of which I shall now make considerable use.Wishing your health and happiness, I am, Sir, with great respect, Your much obliged and very humble servantAbiel Holmes.